Exhibit 10.68

Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission. The copy filed herewith
omits the information for which confidential treatment has been requested and
replaces it with [***].

Amendment of Statement of Work (“SOW3”)

Between Elektrobit, Inc. (“EB”) and TerreStar, Inc. (“TSN”), dated as of the
20th day of October, 2009

The undersigned parties agree as follows:

 

  1. EB and TSN entered into a SOW3 on October 20, 2009.

 

  2. The SOW3 has a not-to-exceed amount for the services and expenses of
$16,545,492 USD

 

  3. With this Amendment of SOW3 (“Amendment”) the parties increase the SOW3
not-to-exceed amount by $5,276,154 USD [***].

 

  4. Therefore, EB and TSN hereby agree to replace the not-to-exceed amount of
$16,545,492 USD in Section 10 of SOW3 with the not-to-exceed amount of
$21,821,646 USD.

 

  5. By [***].

 

  6. No other terms of the SOW3 are changed or amended and all terms contained
in the SOW3 remain in full force and effect.

IN WITNESS WHEREOF the parties here to have caused this Amendment to be executed
by their respective duly authorizes representatives as of the last date written
below (the “Effective Date”)

 

TerreStar Networks Inc.     Elektrobit Inc. By:  

 

    By:  

 

Name:   Jeffrey W. Epstein     Name:   Jani Lyrintzis Title:   President    
Title:   VP & GM Date:   January 21, 2010     Date:   January 22, 2010